The Chancellor.
Applications of this kind must rest in discretion, and great caution is requisite to prevent abuse. The mistake suggested might easily happen from the age and great deafness of the witness. If the mistake exists, the deposition ought to be corrected, otherwise the witness would appear to contradict himself; and the cases cited appear to support this course of proceeding. '
The motion must be granted.
The witness was, thereupon, sworn in court, and examined, and his deposition amended.